Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered December 20, 1988, convicting him of robbery in the *665first degree and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions relating to the prosecutor’s conduct during summation, insofar as preserved for appellate review, are without merit. The defendant’s remaining contentions are unpreserved for appellate review, and we decline to review them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 248-252).
The defendant’s contention that the sentence imposed was excessive is without merit (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.